Case 1:18-cv-03691-AJN-RWL Document 52 Filed 12/10/18 Page 1 of 8

 

 

Pro Se Intake Unit

U.S. District Court, Southern District of New York ch phe
500 Pearl Street fo | fM
New York, NY 10007

 

C BzZe Dlemes

 

 

 

 

 

 

Write the full name of each plaintiff or petitioner.
Case No. iG CV 0) SE F(
' -against-
: Five Shar Electric. Cor? Letter re: Kesardliag MVC DHE.
a BY Annillment

 

Write the full name of each defendant or respondent.

Deer Qudge Vedthens
sau x Cezeé De homas present te Yorn ee Results

OF yay Jor EV) 0S BHopS, “Ln wey Shade. Snoreme Covrk Motion
Aapenrente, The (ie scondond) The Ate Yow L. Qj gor ox Hara

Lyshds Shoded sneny oe Mair Lailaces zquolving fhe) Lavestisedion
Of Mf CASE, Hons h, Ive taken Pheje- Sodentents Dake Cord. ay,

hey Gave od. abo Pe Mert Ler Lal nes Lere fhe serchochins
Of fa cnyop er waves 9410 An hedog Ye Se NE Suber Gu gacerse.
Courk Revew oF fle G Case which Iasded alonost 4 eronths, Tye
ofecicled! to Arrw ff “ag Comp faint Ve Zvecudive Lay 2974S,

12/10 pf 1¥ rheerf EOC IOC

 

 

 

 

Dated Signature
love Do Conas
_ Prison Identification # (if incarcerated)
% U6 YS Parsons Lud LWA MBE Fresh Mendecas 4d Aomestic Lewnbic
‘Adres City State Zip Code
(SID 262 -SY 2 Lo masinelectri ch) Yehoo, Cong:
Télephone Number (if available) E-mail Address (if available) °

SDNY Rev: 5/20/2016
 

Case 1:18-cy-93691-AJN-RWL Document 52 Filed 12/10/18 Page 2 of 8

| Caze D. Thomas, would like to extend my appreciation to the General Counsel of the New York
State Department of Human Rights for returning my phone call to address an an alarming
misunderstanding. However, The New York State Department of Human Rights in their initial
reasons for remanding my case, and their reasons not to remand the case, was capricious
compared to the actual statements made in the motion proceedings during the appearance
before the State Supreme Court. By accepting fraudulent documents in the conclusion to
dismiss my complaint, and ignoring offenses that | reported to the agency on several occasions
via telephone calls and in writing, including to log entries made by Mr. Purini which were just
revealed to me and in my possession. | find that the New York State Department of Human
Rights initial investigation was in excess of its authority, and an abuse of discretion. The State
Supreme Court reviewed the appeal for almost 6 months, and I care not to continue being
subjected to the New York State Department of Human Right's actions which contravened the ~
law, nor should | be subjected to them by arbitrary means. The State Supreme Court has
ordered that my complaint be remanded back to the New York State Department of Human
Rights. However, after fair consideration, and before a hearing is assigned | choose to annull

my complaint as permitted in Executive Law 297(9). In addition, as | have done with all
documents t've submitted to The New York State Department of Human Rights, | am signing
this. WITHOUT PREJUDICE | RESERVE MY RIGHTS AND WAIVER OF NONE UNDER THE
PERFORMANCE OF A CONTRACT OR AGREEMENT. Respectfully.

  
 

Case 1.18-6v-03691-AJN-RWIL® Document 52 Filed 12/10/18 Page 3 of 8

"SUPREME GOURT.OF:THE STATE: F. NEW YORK — NEW YORK.

BEL OR 0. RE Beng SEES! eo ary hile aie aa

 

 

 

COUNTY
_ PRESENT:HON. JOAN A. MADDEN PART 11
Justice
GAZE D. THOMAS
Petitioner, INDEX NO. 100141/18 |
-Ve- MOTION SEQ. NO.:002
FIVE STAR ELECTRIC CO. and ~
NEW YORK DEPARTMENT
OF HUMAN RIGHTS
Respondents.:

 

In the proposed order to show cause, petitioner Caze D, Thomas (Thomas) seeks to

vacate a “Notice of Discontinuance” which he improperly filed in this court and to remove this

proceeding and transfer jurisdiction to federal court. .

The relief sought in the order to show cause is without legal foundation. First, the notice

of discontinuance need not be vacated as it is ineffective to discontinue this proceeding, and it

appears that Thomas did not sign the Notice of Discontinuance, but rather that it was signed by

_an unknown entity or person which signature is crossed out. In addition, prior to the time that the

" order to show cause was presented to the court, this court issued a decision and order dated

December 3, 2018, which resolved the petition.

Accordingly, this court declines to sign the order to show cause.

‘Dated: December} , 2018

HON. JORNCK-MADDEN
IS.C. J.S.C. a

Check One: [x] FINAL DISPOSITION [ ] vou: DISPOSITION
Filed 12/10/18 Page 4 of 8

 

 

 

 

 

 

 

 
_Case 1:18-cv-03691-AJN-RWL Document 52 Filed 12/10/18 Page 5 of 8

a

 

 

 

 

 

 

 
ase 1:18-cv-03691-AJN-RWL Document 52 Filed 12/10/18 Page 6 of 8

 

 

 
 

 
 

 

 

 

 
